DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it comprises a substantial copy of the language of claim 1. As noted above, the abstract should be narrative in form and should avoid the use of claim phraseology.  Correction is required.  See M.P.E.P. § 608.01(b).
Claim Interpretation – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Interpretation – 35 U.S.C. § 101
Claims 1-19 are variously directed to a “computer readable medium” that comprise instructions executable by a processor (i.e. a program). Conventionally, one of ordinary skill in the art would understand such a “computer readable medium” as broadly encompassing propagating signals, per se. See the OG Notice of 23 February 2010 entitled “Subject Matter Eligibility of Computer Readable Media” 1351 OG 212. However, in this instance, the specification includes a special definition of the term “computer readable medium” (second to last sentence of paragraph [0107]) which clearly excludes “carrier waves” from the scope of the meaning of the term. Therefore, in this instance, the term “computer readable medium” per se, so that the claims are properly limited to eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10-11, 15-16, 18, 20, and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kitching et al. (US 2014/0335466 A1).
With respect to claim 1, Kitching et al. teach a computer readable medium comprising instructions that, when executed by one or more processors, case one or more processors to perform operations (paragraph [0073]) comprising receiving image data of an actual condition of a patient’s dental arch at a stage of an orthodontic treatment plan (paragraph [0028], lines 10-12); comparing, by the one or more processor, the actual condition of the patient’s dental arch as depicted in the image data to a planned condition of the patient’s dental arch for the stage of the orthodontic treatment plan (paragraph [0028], lines 12-15); identifying, by the one or more processor, one or more clinical signs that the actual condition of the patient’s dental arch has a deviation from the planned condition of the patient’s dental arch for the stage of the orthodontic treatment plan based on a result of the comparing (paragraph [0049]); and determining, by the one or more processor, one or more corrective actions for the orthodontic treatment plan (paragraph [0068]).

In addition, Kitching et al. further teach that the orthodontic treatment plan is a multi-stage orthodontic treatment plan, wherein the received image data is of the actual condition of the patient’s dental arch at an intermediate stage of the multi-stage orthodontic treatment plan (paragraph [0028]), as further required by claim 3; determining whether a planned final condition of the patient’s dental arch is achievable based on the one or more clinical signs wherein each of the one or more corrective action is to at least one of a) enable achievement of the planned final condition of the patient’s dental arch or b) modify the planned final position of the patient’s dental arch (paragraphs [0069]-[0070]), as set forth in claims 4 and 22; that the one or more clinical signs include at least one of an indication of one or more teeth that have moved as planned, an indication that one or more teeth that have moved less than planned, an indication of one or more teeth that have experienced motion that is contrary to .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,792,127. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by claim 1 of the instant application is anticipated by the invention stipulated by claim 25 of the ‘127 patent.
Specifically, with respect to claim 1 of the instant application, claim 25 of the ‘127 patent stipulates a computer readable medium comprising instructions that, when executed by one or more processor, cause the one or more processor to perform operations (lines 1-3) comprising: receiving image data of an actual condition of a patient's dental arch at a stage of an orthodontic treatment plan (lines 4-6); comparing, by the one or more processor, the actual condition of the patient's dental arch as depicted in the image data to a planned condition of the patient's dental arch for the stage of the orthodontic treatment plan (lines 7-11); identifying, by the one or more processor, one or more clinical signs that the actual condition of the patient's dental arch has a deviation from the planned condition of the patient's dental arch for the stage of the orthodontic treatment plan based on a result of the comparing (lines 12-17); and determining, by the one or more processor, one or more corrective actions for the orthodontic treatment plan (lines 21-23).

Claims 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, and 21-22 of U.S. Patent No. 10,792,127 in view of Kitching et al. 

Kitching et al. teaches a substantially similar system that includes an intraoral scanner to generate the scan data of the actual condition of the patient’s dental arch after an orthodontic treatment plan has begun (i.e., “direct contact scanning”, paragraph [0039], lines 4-5), where the scan data is received and compared to a planned condition of the patient’s dental arch (paragraph [0028]), to identify clinical signs of deviation from the planned condition (paragraph [0049]) and determine corrective actions (paragraph [0068]). Because the system stipulated by claim 18 of the ‘127 patent receives such scan data, one of ordinary skill would readily recognize that some form of scanner would necessarily be required to generate this image data. Because the intraoral scanner suggested Kitching et al. would provide precise and accurate scan information about the current positions of the teeth in the dental arch, it 
With respect to claim 21 of the instant application, claim 18 of the ‘127 patent further stipulates that the computing device further determines one or more probable root causes for the deviation based on the one or more clinical signs (lines 15-16), wherein the one or more corrective actions for the orthodontic treatment are determined based on the one or more probable root causes (lines 18-20).
Dependent claims 22 and 23 of the instant application correspond substantially with dependent claims 21 and 22 of the ‘127 patent, respectively, so that these dependent claims of the instant application are also obvious in view of the invention stipulated by the corresponding claims of the ‘127 patent, in view of Kitching et al.
Allowable Subject Matter
Claims 3, 8-9, 12-14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-





A. Johns
21 October 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665